Title: To George Washington from Richard Peters, 20 May 1777
From: Peters, Richard
To: Washington, George



Sir,
War Office [Philadelphia] May 20th 1777

I do myself the Honour of enclosing all the Resolves of Congress I know of relative to the recruiting Allowance. Much Complaint has been made as to its Sufficiency for the Support of both Officers & Soldiers. It was at the Time the Resolves were passed perhaps equal to the Expence incurred by recruiting Officers. At these Times when all the Necessaries of Life are so enormously advanced the Allowance it is imagined is below the Mark. Some Officers however have learned the Art of supplying the Deficiency, while others more attentive to their Reputations than their Interest are Losers by the Service. I have the Honour to be with the greatest Respect your very obedt Servt

Richard Peters Secy

